IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JOHN D. WILLIAMS,                          §
                                               §
           Defendant Below,                    §   No. 83, 2020
           Appellant,                          §
                                               §
           v.                                  §   Court Below–Superior Court
                                               §   of the State of Delaware
    STATE OF DELAWARE,                         §
                                               §   Cr. ID No. 1512015721A (N)
           Plaintiff Below,                    §
           Appellee.                           §
                                               §

                               Submitted: February 5, 2021
                                Decided: March 30, 2021

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                           ORDER

          After careful consideration of the parties’ briefs and the Superior Court record,

we find it evident that the judgment below should be affirmed on the basis of and

for the reasons assigned in the Superior Court’s January 27, 2020 order denying the

appellant’s motion for postconviction relief.1 The Superior Court correctly held that

the appellant’s arguments concerning the constitutionality of the traffic stop that led

to his arrest were procedurally barred.2               Consequently, and contrary to the




1
    State v. Williams, 2020 WL 467938 (Del. Super. Ct. Jan. 27, 2020).
2
    Id., at *2-3.
appellant’s argument on appeal, postconviction counsel was not ineffective for

failing to advance those arguments in the Superior Court.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                      Justice




                                        2